This is a proceeding to review an award of the State Industrial Commission.
It appears that on and prior to March 7, 1930, Pinkie Adams was an employee of Lubritorium, Inc., and on said day, while engaged in washing a car, and in the course of his employment, slipped and fell astride the bumper causing injury to his left testicle. The Industrial Commission found that by reason of the accident, claimant suffered total temporary disability and awarded compensation accordingly. Lubritorium, Inc., and its insurance carrier bring the case here for review.
The contention of respondents is that there is no sufficient competent evidence to support the award. This contention is based on the theory that claimant offered no expert or medical evidence tending to establish his contention that the injury complained of resulted from the accident. Considering the nature of the injury, we are of the opinion that such evidence is not necessary in this case. Claimant testified that he was able to work prior to the injury, and unable to work thereafter; that his injury was due to the accident. Other lay witnesses testified as to the accident. Respondents offered medical evidence to the effect that the injury complained of was the result of disease and not of the accident. This conflict in the evidence presented a question of factfor the determination of the Industrial Commission, and its finding is binding upon us.
Petition for review should be denied, and the award of the Industrial Commission affirmed.
BENNETT, DIFFENDAFFER, HALL, and EAGLETON, Commissioners, concur.
By the Court: It is so ordered.